     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 1 of 27



 1   KATHLEEN J. ENGLAND, Nevada Bar No. 206
     GILBERT & ENGLAND LAW FIRM
 2   610 South Ninth Street
     Las Vegas, Nevada 89101
 3   Telephone: 702.529.2311
     E-mail:     kengland@gilbertenglandlaw.com
 4
     JASON R. MAIER, Nevada Bar No. 8557
 5   DANIELLE J. BARRAZA, Nevada Bar No. 13822
     MAIER GUTIERREZ & ASSOCIATES
 6   8816 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
 7   Telephone: 702.629.7900
     Facsimile: 702.629.7925
 8   E-mail:    jrm@mgalaw.com
                djb@mgalaw.com
 9
     Attorneys for Plaintiffs William J. Berry, Jr.,
10   Cynthia Falls and Shane Kaufmann

11

12
                              UNITED STATES DISTRICT COURT
13
                                      DISTRICT OF NEVADA
14

15    WILLIAM J. BERRY, JR.; CYNTHIA                       Case No.: 2:17-cv-00019-GMN-PAL
      FALLS; SHANE KAUFMANN,
16                                                         PLAINTIFFS’ OPPOSITION TO
                             Plaintiffs,                   DEFENDANT’S MOTION FOR
17                                                         SUMMARY JUDGMENT
      vs.
18                                                         ORAL ARGUMENT REQUESTED
      DESERT PALACE, INC. d/b/a CAESARS
19    PALACE; et al.,
20                           Defendants.
21

22          Plaintiffs William J. Berry, Jr., Cynthia Falls, and Shane Kaufmann, by and

23   through their undersigned counsel, hereby file this opposition to Defendant Caesars

24   Palace’s motion summary judgment [ECF No. 99] filed on January 9, 2019.

25          This opposition is made pursuant to Fed. R. Civ. Pro. 56 and based on the

26   following memorandum of points and authorities, the papers and pleadings on file herein,

27   the affidavits and additional exhibits attached hereto, and any oral argument of counsel to

28   be permitted at the time of the hearing.


                                                       1
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 2 of 27



 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION
 3           This discrimination and retaliation case stems from Defendant Caesars Palace’s

 4   long-standing, lucrative practice of catering to its wealthy customers by accommodating

 5   preferences and objections to dealers of a with illegal demands for table games dealers of

 6   a certain gender, color, ethnic background, or national origin. Specifically, Caesars has

 7   allowed its high-end Palace Court customers to dictate whether they want to be dealt to

 8   by, or even in the same room as, Caesars employees of certain protected characteristics.

 9   The preferences vary, but many high-limit customers demand young, Asian, female

10   dealers, which Caesars readily accommodates. Caesars has been accommodating these

11   requests by either not scheduling certain employees in Palace Court and its private salons,

12   or by forcing its employees to endure the humiliation of being removed from these

13   prestigious areas during their shifts and relegated elsewhere, such as the main area of

14   Palace Court or the main casino. On four separate occasions, administrative agencies have

15   ruled in favor of these Plaintiffs and determined this Caesars practice to be illegal

16   discrimination. The NERC ruled in Mr. Berry’s favor in 2008; the EEOC ruled in favor

17   of all three Plaintiffs in 2015.

18           Caesars attempts to justify its illegal activity with two main pretextual arguments:

19   1) that there is no discrimination because Caesars only accommodates customer requests

20   for gaming personnel based on customers wanting “dealers with Chinese language fluency

21   to facilitate interaction with non-English fluent clientele,” and 2) it does not matter that

22   Caesars segregates its employees based on their protected statuses – because there is

23   allegedly no material effect on the terms and conditions of job opportunities, as dealers

24   who work in the Palace Court are paid “exactly the same as dealers who work elsewhere,”

25   and all dealer tips are pooled. Both of these points are not only misguided but faulty, as

26   proven by the evidence obtained in discovery.
27           Caesars’ own documents have memorialized numerous instances of the casino

28   complying with customer requests for dealers of or not of a particular race, gender, or


                                                   2
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 3 of 27



 1   ethnicity. Further, Caesars’ own Vice President of Far East Marketing, Maggie Gong,

 2   testified that while Caesars has long had a standard policy on paper against discrimination,

 3   “it was not enforced and trained [to Caesars staff]” until approximately August of 2018 –

 4   long after the first Plaintiff Mr. Berry started complaining and after the 3 plaintiffs filed

 5   this lawsuit. Additionally, the excuse of language skills as a justification for the illegal

 6   assignments is nonsensical, as it is not necessary for a dealer to speak the customer’s

 7   language, and other personnel are always on-hand to deal with any translation issues. As

 8   for the claim that changing job assignments in no way materially effects the terms and

 9   conditions of the Plaintiffs’ jobs, this is a gross misstatement. Caesars’ continued catering

10   to its high-value customers’ discriminatory requests has led to the Plaintiffs suffering

11   material effects, including financially, as it is well-established that employees working

12   inside Palace Court and its private salons are afforded more overtime opportunities than

13   those who are not.

14           As shown below, Caesars’ motion for summary judgment fails because there are

15   material issues of fact as to whether Caesars discriminated against Plaintiffs based on their

16   race, gender, and ethnic and nationality backgrounds, and then retaliated against Plaintiffs

17   after each of them complained internally to the company, and then to NERC and the

18   EEOC.

19   II.     STATEMENT OF UNDISPUTED FACTS
20           Plaintiff William Berry

21           Plaintiff William Berry is a black, African-American male who was hired as a

22   table games dealer by Caesars in 1992 and promoted to a floor supervisor in May 1995.

23   Ex. 1, Berry Dep. at 34:10-15; 73:13-74:12; 77:16-78:1. As a floor supervisor, Mr. Berry
24   worked swing shift at Caesars, which ranged anywhere from starting work from 6:00 to

25   10:00 p.m., and ending work from 2:00 a.m. to 6:00 a.m., depending on the business of

26   the casino. Id. at 79:11-80:7. Around 2001 or 2002, after significant in-house training
27   and observation of baccarat, Mr. Berry transitioned to Palace Court (“PC”). Id. at 87:11-

28   88:5; 88:20-21. PC is the high-limit gaming area inside Caesars, which is separate from


                                                    3
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 4 of 27



 1   the main gaming areas. Id. at 105:12-14. There are also private salons within the PC,

 2   which are considered “ultra high limit rooms that are reserved for specific clientele.” Id.

 3   at 105:14-16. Mr. Berry testified that he was assigned1 as a floor supervisor inside PC for

 4   about 90-95% of the time (specifically at the baccarat tables) for about four to five years

 5   near the end of his employment at Caesars (which ended in September 2008), however

 6   things changed once complained about filed a discrimination in 2006. Id. at 87:17-22.

 7          On numerous occasions during his employment at Caesars, Mr. Berry personally

 8   observed certain PC salons being rearranged according to customer preferences (such as

 9   for young female dealers). Id. at 151:14-152:17. One particularly egregious incident

10   occurred on 2/15/2006, when Mr. Berry was scheduled to go to PC private salon “Room

11   B” to send the floor supervisor on break, act as the relief floor supervisor until the assigned

12   supervisor returned. Id. at 154:13-155:11. See also, Ex. 2, EEOC (B) 352 (NERC Charge
13   of Discrimination).2

14          When Mr. Berry relieved the floor supervisor in Room B for his break, Mr. Berry

15   noticed the customers in the room looking “irritated and/or afraid or bothered by my

16   presence being in the room.” Ex. 1. at 155:2-7. After Mr. Duke returned and Mr. Berry

17   left the room to go to the podium to see who was next on the list to be relieved, he was

18   stopped by Alma French (temporary pit supervisor), who told him not to go back in Room

19   B. Id. at 155:8-11. Mr. Berry asked why not, and she refused to answer the question and

20   reiterated “Just don’t go back in the room.” Id. at 155:12-18. Another floor supervisor

21

22
     1
       Caesars employs “pencils,” who fill out boxes on a “road map” document signifying
23   exactly where each dealer and supervisor is assigned, but those pencils “get their directive
     from management.” Id. at 109:2-8. See also Ex. 17 at 422:7-424:5 (indicating that pencils
24
     get their directives from management and hosts and create the roadmap shortly before
25   dealers arrive for their shifts; the roadmap also gets changed during shifts).
     2
26     Just two days earlier, Mr. Berry had noticed two black employees (Cindy Smith and
     Anthony Schocuir) being relocated out of Room B shortly after they had entered the room
27   and then being replaced by Caucasian employees, so Mr. Berry was aware that the Room
     B customers may have been making illegal requests based on race that Caesars was
28
     accommodating. Ex. 1 at 154:19-21; 166:9-167:7; 174:2-4; 177:18-21.

                                                     4
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 5 of 27



 1   (Antone Rodrigues) then approached Mr. Berry and told him that he was told by Alma

 2   French that there is to be “no blacks in the room whatsoever.” Id. at 155:19-21.

 3          Mr. Berry took the written podium notes from that night which evidenced illegal

 4   customer preferences being honored for Room B’s high-end customers. See Ex. 3 EEOC
 5   (B) 068 (Podium Notes). These podium notes3 specifically say “female DLRS” and “No

 6   --- ” (without the sentence completed). Id. Mr. Berry testified that “No --- ” was

 7   “understood in the pit to be no blacks.” Ex. 1 at p. 156:7-11. The podium notes stem from

 8   customer requests relayed through casino hosts, to casino management. Id. at 159:21-

 9   160:10.

10          To ensure that surveillance tapes showing African-Americans being absent from

11   Room B were preserved, Mr. Berry initially complained to the Nevada Gaming Control

12   Board (“GCB”) on or around February 16, 2006. Id. at 268:12-275:8. Mr. Berry was later

13   informed that his claims could not be substantiated, and Mr. Berry was never allowed to

14   review any of the surveillance footage to aid in explaining the situation to GCB. Id. at

15   275:6-8.

16          Mr. Berry complained to Caesars internally on 2/28/2006 and then cooperated with

17   the internal Caesars HR investigation in March 2006, which largely corroborated and

18   confirmed his suspicions that black employees were being deliberately kept out of the

19   room. Ex. 5 (WJB 047-050, Faxed HR Complaint); Ex. 6 (Caesars-Berry 0000956, typed
20   WB statement). The results of the investigation were delivered to Mr. Berry on March

21   31, 2006, with Dean Allen (the Vice President) denying discrimination, while at the same

22

23
     3
24      It is important to note that Page 1 of this document (ostensibly from a Caesars Host)
     was never produced, and Plaintiffs reasonably believe Page 1 implicates Caesars’
25   management and proves that the decision to honor illegal race-based customer preferences
     was made by and came directly from management. Id. Mr. Berry requested Page 1, but
26   Caesars failed to provide it, claiming that it “conducted a reasonable search proportional
27   to the needs of the case,” which yielded “no responsive documents.” Ex. 4 Caesars’
     Responses to First Set of Requests for Production of Documents.
28


                                                  5
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 6 of 27



 1   time admitting that the exclusion of African American employees occurred (but was

 2   allegedly an assumption made by a fellow supervisor):

 3          On 3/31/2006, Dean Allen and I met with William Berry and informed him
            that the investigation has been concluded. Dean informed him that the
 4          directive did not come from management, rather it was an assumption made
            by one of his fellow supervisors. After the meeting, William faxed a request
 5
            that Human Resources keep copies of the videos in Palace Court, Room B
 6          from the dates in question. Because his initial statement was not received
            in a timely manner, video was no longer able to be copied.
 7

 8   Ex. 7 (EEOC B 155-156). Corroborating witness and co-worker Maureen DesChamps was
 9   never interviewed. She later gave a strong corroborating statement to the NERC. Ex. 8,
10   (EEOC B 342); Ex. 9, Affidavit of Maureen DesChamps. No action was taken by Caesars
11   as result of this internal investigation. So then, in 2006, Mr. Berry filed with the NERC to
12   seek a remedy for what Caesars casino employees understood was illegal. Ex. 2.
13          Predictably, after Mr. Berry made his discrimination complaint in 2006, Caesars
14   started assigning him outside of PC, and stopped extending him basic privileges he and
15   other floor supervisors normally enjoyed, such as leaving work early on non-busy days,
16   and not getting automatically dinged with disciplinary attendance points for being a few
17   minutes late from breaks. Ex. 1 at 394:19-395:8; 397:2-399:20; 451:21-454:12; 456:2-
18   457:15; 458:13-21; 800:18-22. Mr. Berry also rarely served as a relief supervisor after he
19   complained, which adversely affected him, as relief supervisors usually get to leave earlier
20   than other supervisors. Id. at 454-456; 800:9-17.
21          On April 30, 2008, the NERC found probable cause that Caesars committed illegal
22   discrimination against Mr. Berry. Ex. 10, 4/30/2008 NERC Determination. Shortly
23   thereafter, the EEOC asserted jurisdiction over this matter and notified all. In September
24   2008 (just five months after NERC issued its Determination of Discrimination), Caesars
25   suspended Mr. Berry. Ex. 11, EEOC (B) 645. Caesars waited until Mr. Berry was an hour
26   or two into his shift on September 15, 2008, then summoned him to a meeting and claimed
27   he was a no-call no-show, handed him a document that provided zero detail as to the alleged
28   attendance infraction, offered Mr. Berry no further verbal explanation of the alleged


                                                   6
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 7 of 27



 1   infraction, and offered him no chance to provide an explanation. Ex. 1 at 889:16-892:6.

 2   Mr. Berry was then forced to immediately vacate the building as if he were a criminal,

 3   which was humiliating. Id. at 891:9-893:16.         This also prevented Mr. Berry from

 4   conducting his own investigation to find out what he was being accused of and why. Id. at

 5   906:4-908:14.

 6          The following day, on September 16, 2008, Mr. Berry had a meeting with Caesars

 7   HR, where he was forced to sign termination paperwork that he was not provided a copy

 8   of, was once again provided no documents showing how he allegedly had accumulated the

 9   12 attendance points justifying his termination, and was then forced to immediately leave

10   the property. Id. at 911:12-917:15. This is how Caesars terminated a 16-year employee.

11          In May 2009, the EEOC allowed Mr. Berry to file an Amended Charge to include

12   his termination. Ex. 12, EEOC B 358-359. The EEOC’s investigation resulted in
13   confirmation from Antone Rodrigues in the form of an affidavit and an investigative

14   interview that there were in fact no blacks allowed in Room B on the night at issue. Ex. 13,
15   EEOC B 314-316; 332-333.

16          The EEOC conducted an interview with Caesars VP of Labor Dean Allen—who

17   admitted gender specific dealer requests were granted and carried out in the casino for high-

18   end customers. Ex. 14 (EEOC B 301-304). The EEOC issued its Determination on May
19   22, 2015, which found that “there is reasonable cause to believe that [Mr. Berry] and other

20   similarly situated individuals were discriminated against and subjected to a hostile work

21   environment due to their race, sex, and national origin, non-Chinese.” Ex. 15, EEOC B
22   009-010. The EEOC did not make any finding regarding the retaliatory discharge. Id.

23          Thereafter, Mr. Berry received his Notice of Suit Rights (dated September 29,

24   2016), and proceeded to file suit after securing permission to lift the stay in Caesars

25   Bankruptcy proceedings to do so. Ex. 16, Notice of Suit Rights (EEOC B 002).
26          Plaintiff Cynthia Falls
27          Plaintiff Cynthia Falls is a 65 year-old Caucasian woman who has been employed

28   at Caesars as a table games dealer since November 14, 1979. Ex. 17, Dep. of Falls at


                                                   7
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 8 of 27



 1   31:11-12. As a result of Caesars’ insistence on accommodating illegal customer requests,

 2   Ms. Falls has been discriminated against, at various times throughout her employment at

 3   Caesars, based on her race, sex, nationality, and age. Id. at 69:10-15. As a result of the

 4   ongoing discrimination that Ms. Falls and other dealers were being subjected to, the

 5   Transport Workers Union of America, Local 721 (which represents Caesars dealers) sent

 6   correspondence to Caesars President Gary Selesner dated January 25, 2010, complaining

 7   of the discrimination taking place regarding Caesars management obliging illegal

 8   customer requests. Ex. 18, EEOC F 63; Ex. 17 at 156:2-158:25. Caesars VP Dean Allen
 9   responded to the letter, stating that Caesars would only look into claims not previously

10   “presented.” Ex. 19, EEOC F 064.
11          After Caesars failed to address the issue (and instead retaliated against Ms. Falls

12   by moving her out of PC, where she had been consistently dealing for years 4), Ms. Falls

13   filed a Charge of Discrimination with the EEOC on 10/26/2010. Ex. 20, EEOC F 116-
14   117. Ex. 17 at 70:2-17; 71:3-19. This Charge outlined other instances in which Ms. Falls

15   was not allowed to deal to certain customers due to requests for certain dealers based on

16   national background and gender, and described the retaliation that took place after the

17   union letter was issued. Ex. 19. Ms. Falls documented some of the discriminatory conduct

18   that she observed in 2010, which she authenticated during her deposition. Ex. 21, EEOC
19   F 070-72; Ex. 17 at 76:11-77:5. In 2012, another humiliating incident occurred where

20   Cynthia Tobias, a black female dealer, was removed in public from a (PC extended pit)

21   game when the customer requested a white dealer. Ex. 4 (EEOC K068-69).
22          During her deposition, Ms. Falls detailed numerous instances of Caesars

23   permitting customers to dictate which dealers they want based upon discriminatory

24

25   4
         It is humiliating for PC dealers to be moved out to the main floor, and Caesars
26   management knows this. PC dealers wear tuxedos to work, whereas dealers in the main
     area where plain Caesars’ shirts, and it is degrading to removed from PC and forced to deal
27   in the main area while in a tuxedo. Ex. 1 at 1020:5-1021:3. The overtime opportunities are
     also different for those in PC, as PC dealers sometimes work for days and days on end. Ex.
28
     29 at 98:2-19.

                                                  8
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 9 of 27



 1   preferences. Ex. 17 at 79:13-111:21; 114:22-120:20. Many of these incidents directly

 2   impacted Ms. Falls, such as the time she witnessed a customer tell a supervisor in perfect

 3   English that only “Chinese dealers” would be acceptable (which resulted in Ms. Falls

 4   being removed from that room and replaced with a Chinese dealer). Id. at 375:5-378:23.

 5   See also, 378:24-382:14 for additional incidents where Ms. Falls heard the preference

 6   being espoused by the customer or a member of management. Ms. Falls also testified to

 7   the accuracy of the details she submitted in her EEOC intake questionnaire, which

 8   included one particularly degrading incident in which Caesars management (Sammy

 9   Ortiz, Assistant Casino Manager) told her to remove her bow tie to accommodate a

10   customer who only wanted female dealers. Ex. 17 at 304:17-306:24; 330:15-337:26.

11            Moreover, Ms. Falls authenticated during her deposition and explained the

12   numerous handwritten notes evidencing discriminatory practices she observed. Ex. 22,
13   CCF425; 464; 470; 473; 474; 511; 513; 514; 515; 518; 521; Ex. 17 at 271:1-272:3. See

14   also, Ex. 23, (2011-2012 notes) CCF 045-56, 59-61, 68-72, 74-77, 90, 95, 98-104, 106,
15   120, 123-125, 134-136, 138-146, 150-157; Ex. 17 at 389:11-390:23. See Ex. 24, (2014
16   notes) 171-183; 392:11-17. See Ex. 24, (2015 notes) CCF 393-400; Ex. 17 at 393:2-

17   394:2.

18            Ms. Falls was not the only one noticing Caesars’ rampant discrimination. In

19   November, 2013, over fifty Caesars dealers submitted corroborative statements to the

20   EEOC that they had witnessed dealing assignments or removals based on race or gender.

21   Ex. 25 (EEOC K188-245). Ms. Falls testified to the distinction between customers asking
22   for a specific dealer because they have a rapport with that dealer, and customers objecting

23   to dealers by race, sex, nationality, age, or gender and demanding to be dealt only by

24   dealers of certain protected status(es), and explained that it is the latter conduct which is

25   the subject of this lawsuit. Ex. 17 at 368:19-370:21. Yet again in July, 2014, 47 gaming

26   employees signed a petition to Caesars HR protesting the favoritism and preferences being
27   accorded to young, Asian-looking, female dealers. Ex. 26 (SBK 220-225).
28


                                                    9
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 10 of 27



 1          Thereafter, on 7/23/2014, Ms. Falls filed her Second Charge with the EEOC,

 2   which detailed the retaliation she suffered since filing her First Charge, including being

 3   punished for complaining that only the Asian Table Game Dealers were promoted in the

 4   high limit area over the non-Asian employees. Ex. 27 (EEOC F 265). See also, Ex. 17 at
 5   166:7-168:11. Ms. Falls was disciplined for complaining and speaks volumes, as the

 6   write-up admits that she complained of discrimination, and then says that Ms. Falls must

 7   “refrain from speaking negative about the Company to other employees,” without any

 8   promise to actually look into the legitimacy of Ms. Falls’ claims or investigate whether

 9   there is racial discrimination occurring, specifically with respect to Asian-looking female

10   dealers being favored over others. Ex. 28, EEOC F 167. This is the very definition of
11   retaliation, i.e. conduct which would discourage workers from reporting discrimination.

12          In a letter dated May 22, 2015, the EEOC issued its Determination, finding that

13   once again, Caesars preferential, segregating practice of dealer assignment was

14   discriminatorily illegal. Ex. 29, 5/22/15 EEOC Determination for Falls. As a result of
15   Caesars’ ongoing discrimination, Ms. Falls has endured emotional distress, including

16   increased stress levels to the point “where I didn’t want to go to work at all,” anxiety,

17   headaches, and difficulty sleeping. Ex. 17 at 452:22-459:16.

18          Plaintiff Shane Kaufmann

19          Plaintiff Shane Kaufmann is a 62 year-old African-American male, who has

20   worked at Caesars since being hired in 1992 as a table games dealer. Ex. 30, Kaufmann
21   Dep. at 27:15-28:14. On 2/24/2010, Mr. Kaufmann submitted a statement to the EEOC,

22   detailing illegal discrimination based on color or gender. Ex. 31, EEOC B 288-290. Mr.
23   Kaufmann sent a follow-up letter to the EEOC a few days later on 2/28/2010. Ex. 32,
24   EEOC K 043; Ex. 30 at 179:17-180:23. Mr. Kaufmann, who is also a member of the

25   TWU union, was also involved in sending the 1/25/2010 union letter to Caesars President

26   Gary Selesner, which put him on notice of the ongoing discrimination based on customer
27   preferences. Ex. 18.

28


                                                  10
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 11 of 27



 1          Like Ms. Falls, Mr. Kaufmann filed a Charge of Discrimination after Caesars

 2   failed to fix its discriminatory practices. Ex. 33, EEOC K 118. Mr. Kaufmann testified to
 3   being shunned from certain tables based on his gender and race. Ex. 30 at 109:8-23; 118:2-

 4   24; 398:11-18. Mr. Kaufmann also kept notes from 2010 and 2014 detailing specific

 5   instances that he felt constituted discrimination – including against him personally.5

 6          On January 7, 2014, Mr. Kaufmann filed his Second Charge of Discrimination

 7   with the EEOC, which detailed the retaliation he had been suffering since filing his initial

 8   Charge in October 2018, including being removed from Palace Court in June 2013 and

 9   being asked to deal games he had no experience in dealing. Ex. 35 SBK 240; Ex. 30 at
10   152:17-153:11. Mr. Kaufmann testified to the devastating effects being moved from PC

11   to the main floor has on table dealers, as most of the overtime is available to those who

12   deal in PC. Ex. 30 at 98; 134; 150.

13          In 2012-2014, Mr. Kaufmann frequently complained to Caesars management and

14   urged management to go back and see what happened to Mr. Berry in 2006 and 2008 – to

15   no avail. Ex. 36 SBK 218, 217, 229. The EEOC issued its Determination on 5/22/15,
16   finding that Mr. Kaufmann and other similarly situated individuals were “discriminated

17   against and subjected to a hostile work environment due to their race, sex, and national

18   origin, non-Chinese.” Ex. 37, EEOC K 141-142.
19          And still the illegal assignments and exclusions continue (to the present) although

20   they are more subtle and less overt, and easier to disguise because Caesars has strategically

21   hired its way out of its problem by making the full-time casino workforce predominantly

22   female and of Asian ethnicity. Ex. 38, EEOC F 174, EEOC K 155. Kimball Williams,
23   Caesars scheduling coordinator, testified that the majority of dealers that Caesars

24   promoted from part-time to full time positions were of Asian nationality. Ex. 39, Williams
25   Dep. at 264:14-271:10.

26
27
     5
       Ex. 34, SBK 252-284; SBK 002-15; 27; 29; See also, Ex. 30 at 193:14-194:16; 501:3-
28
     19; 503:6-506:7; 507:22-518:18; 526:9-536:24; 537:20-539:18; 548:22-552:22.

                                                   11
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 12 of 27



 1          Undisputed Evidence Exposing Caesars’ Discriminatory Conduct

 2          Caesars’ own document productions preclude it from claiming that all of its

 3   customers who prefer certain dealers are doing so only because of language barrier issues.

 4   Numerous Caesars documents show casino management preparing to grant customer

 5   requests for certain dealers, such as “Asian dealers” “preferred females” with absolutely

 6   no details to what language these Asian dealers should speak (as if everyone from Asia

 7   speaks the same language). See Ex. 40, CB 0023263; 0023295; 0023308; 0023309;
 8   0023251; 0023317; 0023261; 0023280; 0023169; 23170; 23332-33; 23221; 23223-24;

 9   23237; 23312 . One internal management email references a need for “European female

10   dealers,” (which really means White female dealers, as there is no standard “European”

11   language). Id. at 0023280. The private salons paperwork that is compiled for each salon

12   has numerous race and gender-based remarks for the customers, including “Need Female

13   Chinese Dealers.” Eg Caesars Berry (“CB”) 0023170; 23312. There is also a 2014 email

14   from an Assistant Casino Manager regarding “Far East Guests,” which states that a certain

15   customer “may request non-Asian speaking dealers, depends on his luck.” CB 0023332-

16   33. Another 2014 management email states “Caucasian Females to start. No Chinese

17   Dealers if at all possible.” CB 0023221. There is also a 2014 email from Dan Burdalski

18   which simply tells the Assistant Casino Manager to remove the references to race and

19   gender preferences from the email memo – but offers no guidance as to whether that

20   preference should actually be accommodated or not. CB 0023223.

21          In June/July of 2014, Caesars conducted an internal investigation into the

22   discrimination complaints, which completely substantiated the allegations that Chinese

23   dealers, typically female, were being heavily rotated into PC rooms as a result of customer

24   requests, and that this was done on a continuing basis at Far East Marking VP Maggie

25   Gong’s direction. Ex. 41, Janiga Docs (CB 023377; 0023392; 0023363; 0023373; 23374;
26   023375. This report was similar to the 2006 internal investigation, which confirmed that
27   rooms were staffed “to use Asian female dealers or any female dealers if scheduling

28   permitted.” Ex. 42, CB0002152, 0002153.


                                                  12
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 13 of 27



 1          Even after this internal report was released, Caesars continued complying with

 2   illegal customer preferences for years – as evidenced by its own management-level emails.

 3   Ex. 43, CB 0023096; 0023273; 0023274; 0023298; 0023299; 0023300; 0023301;
 4   CB0023097; 0023098-99; CB0023293; 0023281; CB0025207; 0023307. Caesars knows

 5   exactly how to coordinate a legitimate language request, and it is not by saying “Asian

 6   dealers,” but it is by documenting the actual language that is being requested in the notes

 7   for that specific high-value customer. CB 0023097-99 (still improperly accommodating

 8   a request for a “female” dealer, but indicating exactly what language the customer needs).

 9          Indeed, Maggie Gong, VP of Far East Marketing, even testified that while Caesars

10   may have had a written policy prohibiting discrimination based on race or gender, she

11   “do[esn’t] remember if” she knew about it or if it was enforced, and that it was “not

12   enforced [or] trained” on until recently, and that it “could be true” that she accommodated

13   certain customers who only wanted to be dealt to by female dealers. Ex. 44, Maggie Gong
14   Dep. at 135:3-137:1.

15   III.   OVERVIEW OF DISPUTED FACTS
16          Defendant’s motion references numerous “undisputed facts” which are actually

17   either disputed facts or completely disproven by discovery and testimony in the record.

18          Whether Caesars “assigns dealers to the PC based on their technical skills . . .

19   ability to provide a high level of customer service, ability to handle the pressures of high

20   limit gaming, and often, dealers with Chinese language fluency to facilitate interaction

21   with non-English fluent PC clientele,” [ECF No. 99 at p. 4] is a disputed fact, and is

22   contradicted by Caesars’ own documents. See Ex. 40-43. Caesars cites to the declaration

23   of Roland Saenz in support of this disputed fact, yet his statements in no way account for

24   Caesars’ practice of excluding more skilled and experienced dealers (such as Mr.

25   Kaufmann) completely from PC. See Ex. 45, Falls Afft. at ¶¶ 11-13; Ex. 46, Kaufmann
26   Afft. at ¶¶ 8-13. That Caesars is even trying to frame Mr. Saenz’s company-serving
27   statements as “undisputed facts” is absurd, as non-party witnesses have corroborated that

28   Caesars does in fact cater to illegal customer requests, not based on any kind of language


                                                   13
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 14 of 27



 1   issue or ability to handle the pressures of high limit gaming. See Ex. 47, Christopher
 2   Palmer Afft. at 8, 9, 10, 12-14, 18. See Ex. 48, Stephanie Rose Afft. at ¶¶ 7-10; 14. Ex.
 3   49, Kellie Sesto Afft. at ¶¶ 8-18; Ex. 50, Pamela Duefrene Afft. at ¶¶ 7-9; 11-13; 15-18.
 4          Whether dealers who work in the PC “receive no monetary benefit over those who

 5   work in the main casino” [ECF No. 99 at p. 4] is a disputed fact. Ex. 30 at 98; 134; 150.

 6   Additionally, while it is unclear whether Caesars is “required” to give overtime to those

 7   who sign up for overtime before providing it to others [ECF No. 99 at p. 5], whether

 8   Caesars actually practices any such requirement is a disputed fact. Ex. 49 at ¶ 21; Ex. 47

 9   at ¶ 22. This is also missing the point that aside from monetary benefits, Caesars has made

10   it clear that its employees should strive to be PC dealers, and it is embarrassing and

11   degrading to have to transfer from PC to the main floor – Caesars knows its employees

12   consider such a transfer to be a punishment, and they act accordingly. Ex. 45 at ¶¶ 16-18;

13   Ex. 47 at ¶ 21.

14          Whether a dealer’s assignment changes between shifts and within the same shift

15   “depending on the needs of the business” is a disputed fact. ECF No. 99 at p. 4. Caesars

16   cites to Dan Burdalski’s declaration in support of this sweeping generalization that really

17   does not say anything. Numerous witnesses have disputed this and said it can be done for

18   improper purposes. See Ex. 45-50.

19          Whether Mr. Berry was excluded from a PC private salon because of his race is an

20   issue of fact, and Caesars’ motion actually contradicts the evidence in the record as to why

21   Mr. Berry was excluded. The NV Gaming Control Board’s investigation indicates that

22   Caesars VP of Table Games Jimmy Wike conceded that the group of customers in that

23   private salon did in fact request “no African Americans and no white males” (supposedly

24   because they wanted personnel that spoke their language). Ex. 51, CB 0002155-156. That
25   investigative report makes no mention of Mr. Berry allegedly being a poor baccarat

26   supervisor. But now, over a decade later in his declaration, Mr. Saenz states for the first
27   time that had Mr. Berry asked why he had been assigned out of the PC private salon, he

28   would have been told that it “had nothing to do with race,” but rather, “the customers in


                                                   14
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 15 of 27



 1   Salon B were extremely skilled baccarat players and Berry was not highly skilled at

 2   baccarat.” ECF No. 99 at p. 6 fn. 5. This makes no sense and is completely disputed. Ex.
 3   52, William Berry Decl. at ¶¶ 6-7; Ex. 46 at ¶¶ 14-15; Ex. 45 at ¶ 14.
 4          Whether Mr. Berry was terminated because he “exceeded allowable attendance

 5   points under Caesars policy” is an issue of fact. ECF No. 99 at pp. 5; 7. Under Caesars’

 6   attendance policy, an accumulation of 12 attendance points in any rolling 12 month period

 7   resulted in grounds for termination. Id. at p. 8. Caesars has conceded that accumulating

 8   12 points is merely a “terminable” offense, and has refused to admit or deny whether every

 9   single employee who accumulates 12 attendance points is automatically terminated. Ex.
10   53, Rule 30(b)(6) Dep. at 268:2-269:4.
11          The highly unusual manner in which Mr. Berry was (not) put on notice of his

12   attendance points leading up to his termination speaks volumes as to Caesars’ rush to

13   terminate Mr. Berry, regardless of whether he had actually accumulated the mandatory

14   number of points. Caesars has produced a document dated 8/18/08 indicating that Mr.

15   Berry received a half point for an “early out” attendance violation occurring on 8/14/18,

16   and that as of 8/18/2008, Mr. Berry had accumulated 5.5 total points. Ex. 54, CB 000004-
17   5. On 8/20/18, Mr. Berry signed off on receiving notice of this violation – meaning it was

18   already prepared two days prior to his receiving it. Id. Notably, on the August 2008

19   “document coaching” write-up, Caesars actually attached the “list of violations,” so as to

20   put Mr. Berry on notice of exactly how he had accumulated 5.5 points. Id.

21          For some reason, Caesars lumped all of Mr. Berry’s approved FMLA-leave in with

22   its “violations” list, which serves no purpose other than to make Mr. Berry look bad for

23   taking his legal FMLA leave. Id. Kimball Williams, who has been a Caesars employee

24   since 1976, testified that she has never heard of a situation where somebody was given a

25   suspension pending investigation without the list of violations attached to it, and that it is

26   standard procedure to always attach the list of violations to any kind of written warning,
27   document coaching, or suspension pending investigation. Ex. 39 at 301:23-302:24.

28          Yet in this case, Caesars suspiciously failed to attach a list of violations to the


                                                    15
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 16 of 27



 1   Suspension Pending Investigation document that Mr. Berry received on 9/15/08. Ex. 11.

 2   It was not until 2009 when Caesars produced to the EEOC a “Discipline History Fact

 3   Sheet” which purportedly evidenced how Mr. Berry accumulated 12 attendance points.

 4   Ex. 55, EEOC B 467. That document indicates that as of August 20, 2018, Mr. Berry was
 5   only at 5.5 total attendance points. Per Caesars’ motion, a 6 point assessment was reserved

 6   for “no call/no show” infractions. ECF No. 99 at p. 8. Thus, it is an issue of fact as to

 7   where the extra half a point came from to put Mr. Berry at 12 points following the alleged

 8   no call/no show that occurred on September 13, 2008 – and when Caesars memorialized

 9   that extra half point.

10           In March 2018, Caesars produced for the very first time in this litigation a

11   document it had never before produced to the EEOC – a “Telephone Attendance Log”

12   dated 8/20/2008, which conveniently lists “William Berry” on the very last entry and

13   which claims that on 8/20/08, he was “12 minutes late returning from break.” Ex. 56 at
14   CB 0025044. This entry is the only one on the entire document where the “Time Due to

15   Work” is not indicated, and as such there is no documentation giving the specifics as to

16   this alleged infraction. Id. This entry is also the only one on the entire document where a

17   “late returning from break” is being documented on this specific log, as all of the other

18   entries deal with “PTO” “sick pay” or “FMLA.” Id. Late in the litigation, Caesars also

19   produced for the first time an Excel spreadsheet showing that Mr. Berry allegedly

20   accumulated 0.5 points on 10/20 for being late from his break. Ex. 56 at CB 00250351.

21   But it is undisputed that Mr. Berry never received any kind of documentation of any kind

22   putting him on notice of this alleged half-point attendance violation, and in fact when Mr.

23   Berry signed off on the “documented coaching” document on 8/20/18, the alleged 8/20/18

24   violation is nowhere to be found. It also makes no sense that Caesars would produce a

25   Discipline History Fact Sheet document in 2009 to the EEOC indicating that as of 8/20/18,

26   Mr. Berry had only accumulated 5.5 total attendance points. It begs the question: when
27   exactly was the alleged half-point violation for 8/20/08 entered by Caesars?

28           Further, it was beyond unusual for Mr. Berry to even be accumulating any points


                                                  16
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 17 of 27



 1   for being merely 12 minutes late from a break – even if that were the case. Ex. 48 at ¶ 23;

 2   Ex. 52 at ¶ 16. With Caesars producing a documents late in this litigation that contradict

 3   a document it provided to the EEOC in 2009, there is simply too much of an issue of fact

 4   as to whether Mr. Berry had accumulated 12 attendance points by the time he was

 5   terminated on September 16, 2008.

 6           Whether a dealer who is given documented coaching/ written warning experiences

 7   no loss of pay or other harm to their employment is an issue of fact. Ex. 45 at ¶ 9.

 8           Whether Caesars “accommodates requests based on language ability” is an issue

 9   of fact with respect to the vast majority of requests that Caesars accommodates. See Exs.

10   45-50. If language is such a prevalent issue as Caesars contends, then why does Caesars

11   take the time in some very few instances to actually write down the language the customer

12   wants, but in all of the other instances fails to do so? Ex. 43. It is even possible that this

13   “language” excuse contradicts a current policy Caesars has of forcing its employees to

14   always speak English to the patrons and other employees in the area. Ex.45 at ¶ 19. Even

15   if no English-only policies are being broken, it is still a question of fact as to whether

16   customers even need their dealers to speak their language, as there are hosts on-hand in

17   the room to accommodate any language issues. Ex. 45-50.

18           Whether Caesars has an unwritten policy of interpreting the term “Asian dealers”

19   to mean dealers who speak Chinese (which is not the only “Asian” language), and whether

20   it is generally understood in the high-limit gambling world that “Caucasian” means unable

21   to speak Chinese (which would mean an African American dealer who does not speak

22   Chinese would be considered “Caucasian”) is at best an issue of fact, and in reality is

23   complete nonsense that was fabricated during Ms. Gong’s deposition and repeated by Mr.

24   Burdalski in his deposition and in his declaration in support of Caesars’ motion. Ex. 45

25   at ¶ 8; Ex. 48 at ¶ 20; Ex. 49 at ¶ 16; Ex. 46 at ¶ 7.

26   IV.     INADMISSIBLE EVIDENCE IN THE MOTION SHOULD BE STRICKEN
27           Caesars motion includes exhibits which are not admissible and therefore should

28   not be considered by this Court when determining the merits of the motion. Specifically,


                                                    17
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 18 of 27



 1   Caesars includes declarations from certain compliance employees who make statements

 2   as to the average number of private salons that are staffed per year. ECF No. 99 at pp. 12-

 3   13 (citing to Exs. 22-25 of the Motion). These declarations are inadmissible because the

 4   data supporting the claims in these declarations has not been disclosed to Plaintiffs, and it

 5   is not even clear that these individuals providing the declarations have been properly

 6   disclosed by Caesars in either initial or supplemental disclosures or in responses to written

 7   discovery. As such, Plaintiffs have not had the opportunity to depose these witnesses and

 8   question them on how they arrived at their figures. The Court should therefore deem such

 9   evidence and arguments inadmissible when analyzing the motion.

10   V.     LEGAL ARGUMENT
11          A. LEGAL STANDARD FOR SUMMARY JUDGMENT
12          Summary judgment is proper if the evidence shows that there is no genuine issue

13   as to any material fact and the moving party is entitled to judgment as a matter of law.

14   Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Where reasonable

15   minds could differ on the material facts at issue, summary judgment is not

16   appropriate.   Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir. 1995).

17   As summary judgment allows a court to dispose of factually unsupported claims, the court

18   construes the evidence in the light most favorable to the nonmoving party. Bagdadi v.

19   Nazari, 84 F.3d 1194, 1197 (9th Cir. 1996). The moving party bears the burden of

20   informing the court of the basis for its motion, together with evidence demonstrating the

21   absence of any genuine issue of material fact. Celotex, 477 U.S. at 323. If the moving

22   party meets its burden, the party opposing the motion may not rest on the mere allegations

23   or denials of its pleadings, but must set forth specific facts showing that there is a genuine

24   issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

25          B. SUMMARY JUDGMENT SHOULD NOT BE GRANTED AS TO WILLIAM BERRY
26                  1. Discrimination Claim
27          Title VII of the 1964 Civil Rights Act prohibits discrimination based on an

28   individual’s race, color, religion, sex, or national origin. 42 U.S.C. §2000e-2(a).


                                                    18
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 19 of 27



 1   Employers are forbidden from discriminating against employees with respect to

 2   compensation, terms, conditions, or privileges of employment. 42 U.S.C. §2000e-2(a)(1);

 3   Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 63 (1986). A Title VII plaintiff carries

 4   the initial burden of establishing a prima facie case. McDonnell Douglas Corp. v. Green,

 5   411 U.S. 792, 802 (1973), holding modified by Hazen Paper Co. v. Biggins, 507 U.S. 604

 6   (1993). Specifically, the plaintiff must show that “(1) she belongs to a protected class; (2)

 7   she was qualified for the position; (3) she was subject to an adverse employment action;

 8   and (4) similarly situated individuals outside her protected class were treated more

 9   favorably.” Nicholson v. Hyannis Air Serv., Inc., 580 F.3d 1116, 1123 (9th Cir. 2009).

10   Alternatively, the plaintiff can offer evidence that give rise to an inference unlawful

11   discrimination through direct or circumstantial evidence of discriminatory intent. See

12   Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 640 (9th Cir. 2003), as amended (Jan. 2,

13   2004). See also Wallis v. J.R. Simplot Co., 26 F.3d 885, 889 (9th Cir.1994) (holding that

14   the amount of proof needed to establish a prima facie case on summary judgment “is

15   minimal and does not even need to rise to the level of preponderance of the evidence”).

16   See also, Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 370 (2013) (“to be

17   actionable under Title VII, discrimination must be a motivating factor in, but need not be

18   the but-for cause of, an adverse employment action.”). Additionally, “[a]n adverse

19   employment action is one that causes a material employment disadvantage, such as a

20   tangible change in duties, working conditions or pay.” Thomas v. Spencer, 294 F. Supp.

21   3d 990, 999 (D. Haw. 2018). Adverse employment actions take many forms. Dahlia v.

22   Rodriquez, 2013 WL 4437594 (9th Cir. Aug. 21, 2013) (placement on administrative

23   leave, deprivation of ability to take promotional exam, and loss of pay are examples).

24          The burden then shifts to the employer to articulate some “legitimate,

25   nondiscriminatory reason” for the employment barrier. McDonnell Douglas Corp. at 802

26   (1973). The employee then is afforded the opportunity to prove the employer’s claimed
27   reason is merely pretext for discrimination. Id. at 804.

28


                                                   19
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 20 of 27



 1          Title VII’s discrimination prohibition also encompasses harassment in the form of

 2   a hostile work environment. To establish a “hostile work environment,” the plaintiff must

 3   prove “a workplace atmosphere so discriminatory and abusive that it unreasonably

 4   interferes with the job performance of those harassed.” Brooks v. City of San Mateo, 229

 5   F.3d 917, 923 (9th Cir. 2000).

 6          Notably, the Ninth Circuit has repeatedly cautioned that “it should not take much

 7   for [a] plaintiff in a discrimination case to overcome a summary judgment motion.” Nigro

 8   v. Sears, Roebuck & Co., 784 F.3d 495, 499 (9th Cir. 2015) (collecting cases); see

 9   also Wright v. United Parcel Serv., Inc., 609 Fed.Appx. 918, 922 (9th Cir. 2015)

10   (reversing district court's grant of summary judgment on plaintiff's claims for disability

11   discrimination, failure to accommodate, and failure to engage in the interactive process in

12   good faith). Horn v. Coldwater Creek US Inc, No. 213CV00413CASEX, 2016 WL

13   3921130, at *9 (C.D. Cal. July 18, 2016).

14          Here, there is no disputing that in 2006, Mr. Berry, was a black, African-American

15   male, belonged to a protected class and was qualified for his position of floor supervisor

16   (which he had been promoted to back in 1995). Caesars contends that its action of having

17   Mr. Berry publicly removed from a private PC room because a group of customers had

18   determined he was not the correct race was actually not discriminatory because Mr. Berry

19   was simply reassigned to a different area of the PC, thus it was merely a “lateral

20   assignment.” ECF No. 99 at p. 19. In support of this argument, Caesars cites various

21   inapplicable and non-binding decisions from other circuits. For example, Caesars cites

22   to O'Neal v. City of Chicago, 392 F.3d 909, 913 (7th Cir. 2004) in which the Seventh

23   Circuit held that an African-American female sergeant who was transferred from the

24   narcotics unit to the position of beat sergeant did not suffer an adverse employment action

25   required to make a prima facie case of discrimination, as those two positions held the same

26   rank within the police department and received the same pay and benefits.
27          The problem with those cases is this is not a “lateral transfer” matter. Mr. Berry

28   never transferred job positions, he maintained his position as floor supervisor until he was


                                                   20
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 21 of 27



 1   terminated. Instead, Mr. Berry was ruthlessly and humiliatingly excluded from a PC

 2   private salon room that other similarly-situated non-African American floor supervisors

 3   were permitted to work in – based on the color of his skin.

 4          Thus, this is a matter of Caesars abiding by its customer’s illegal discriminatory

 5   preferences, resulting in certain employees being completely excluded from areas they

 6   would otherwise be entitled to work at and prevented from performing their normal job

 7   duties. In the context of Title VII actions, the Ninth Circuit has long held that a customer's

 8   discriminatory preference does not justify an employer's discriminatory practice unless—

 9   for those protected categories for which the defense is available under Title VII—the

10   discriminatory      requirement amounts         to     a     bona      fide     occupational

11   qualification. See Tamosaitis v. URS Inc., 781 F.3d 468, 482–83 (9th Cir. 2015); Gerdom

12   v. Cont'l Airlines, Inc., 692 F.2d 602, 609 (9th Cir. 1982); 42 U.S.C. § 2000e–2(e). See

13   also, Olsen v. Marriott Int'l, Inc., 75 F. Supp. 2d 1052, 1067 (D. Ariz. 1999) (Holding that

14   the “Marriott utilizes customer preference as a proxy for privacy concerns on the

15   assumption that privacy concerns are the basis for its customers' preferences, but it offers

16   little reliable evidence in support of this assumption.”). Similarly, in its motion, Caesars

17   uses customer preference as a proxy for alleged language barrier concerns on the

18   assumption that language barrier concerns are the basis for its customers’ preferences, but

19   the documents in the record provide no evidence to substantiate this claim. See also, C.

20   Sunstein, Three Civil Rights Fallacies, 79 Cal.L.Rev. 751, 760–61 (1991) (economically

21   “rational” discrimination has powerful reinforcing effect on ordinary prejudice).

22          Caesars’ attempt to compartmentalize this case into a “lateral assignment” or

23   “reassignment to a different position without any reduction in benefits” issue is misguided

24   and inappropriate, as this case is more like Chaney v. Plainfield Healthcare Ctr., 612 F.3d

25   908 (7th Cir. 2010), in which a nursing home was found liable for Title VII discrimination

26   based on a policy of not allowing a black nursing student to provide care for residents who
27   did not want care from black assistants. Like Berry, the plaintiff in Chaney was told that

28   certain residents were “off limits because she was black,” which turned the workplace into


                                                    21
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 22 of 27



 1   a hostile minefield and forced the plaintiff to avoid certain areas of her own workplace, as

 2   she was “banned” from certain places. Id. at 911. The Chaney Court held that a

 3   “company’s desire to cater to the perceived racial preferences of its customers is not a

 4   defense under Title VII for treating employees differently based on race.” Id. at 913.

 5          It is also inaccurate to claim that Mr. Berry suffered no adverse treatment simply

 6   because he received no reduction in pay or benefits. To the contrary, Mr. Berry was made

 7   to feel like he was not good enough to be in a certain area of the workplace, because he

 8   was black, which humiliated him and made him feel like a “second-class citizen” who was

 9   judged on his color instead of his ability. Ex. 1 at 156:4-18; Ex. 48 at ¶ 9.

10          Finally, it is disingenuous for Caesars to assert that Mr. Berry is automatically

11   disqualified from asserting any hostile work environment claim simply because he is only

12   complaining about one main offensive incident. ECF No. 99 at p. 22. The frequency of

13   the conduct is only one factor of many in the hostile work environment analysis. See

14   McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1113 (9th Cir. 2004) (“In evaluating the

15   objective hostility of a work environment, the factors to be considered include the

16   “frequency of discriminatory conduct; its severity; whether it is physically threatening or

17   humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

18   employee's work performance.”).

19          While the Ninth Circuit has recognized in certain cases that a single instance, such

20   as a single racially offensive drawing, “is not sufficient to raise a jury question,” (See

21   Gregory v. Widnall, 153 F.3d 1071, 1075 (9th Cir. 1998)) there is no hard and fast rule on

22   this issue. See also, Davis v. Team Elec. Co., 520 F.3d 1080, 1096 (9th Cir. 2008)

23   (reversing award of summary judgment in favor of defendant-employer when plaintiff had

24   raised genuine issues of material fact on her disparate treatment, retaliation, and hostile

25   work environment claims).            In Horn v. Coldwater Creek US Inc, No.

26   213CV00413CASEX, 2016 WL 3921130, at *9 (C.D. Cal. July 18, 2016), the defendant
27   company also complained that the plaintiff was describing “what amounts to a single,

28   isolated incident,” yet the Ninth Circuit held that the where the severity of the alleged


                                                   22
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 23 of 27



 1   abuse “is questionable, it is more appropriate to leave the assessment to the fact-finder

 2   than for the court to decide the case on summary judgment.” It is frankly premature to

 3   speculate as to how a fact-finder will judge the severity of the humiliation and degradation

 4   that comes with being exiled from a portion of the workplace based on a protected status,

 5   and therefore this issue should not be settled on summary judgment.

 6                  2. Retaliation Claim

 7          To make out a prima facie case of retaliation, an employee must show that (1) he

 8   engaged in a protected activity; (2) his employer subjected him to an adverse employment

 9   action; and (3) a causal link exists between the protected activity and the adverse

10   action. See Steiner v. Showboat Operating Co., 25 F.3d 1459, 1464 (9th Cir.1994). If a

11   plaintiff has asserted a prima facie retaliation claim, the burden shifts to the defendant to

12   articulate a legitimate nondiscriminatory reason for its decision. Id. at 1464–1465. If the

13   defendant articulates such a reason, the plaintiff bears the ultimate burden of

14   demonstrating that the reason was merely a pretext for a discriminatory motive. Id. See

15   also, Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 352, (2013) (“Title

16   VII retaliation claims require proof that the desire to retaliate was the but-for cause of the

17   challenged employment action.”).

18          Caesars does not dispute that termination constitutes an adverse employment

19   action. Instead, Caesars contends that Berry was not terminated for engaging in protected

20   activity, but because Mr. Berry was terminated for violating the attendance policy (which

21   is an issue of fact, as stated above). Caesars also insists that Mr. Berry’s retaliation claim

22   automatically fails because of the “23-month delay between Berry’s protected activities

23   and his termination.” ECF No. 25. In reality, the termination occurred a mere five months

24   after NERC issued its Determination of Discrimination, which brought Mr. Berry’s

25   protected activities to the forefront. Exs. 10-11. See, Miller v. Fairchild Indus., 885 F.2d

26   498, 505 (9th Cir.1989) (stating that a prima facie case of causation was established when
27   discharges occurred forty-two and fifty-nine days after an EEOC fact-finding conference

28   – not an EEOC complaint; similarly, Mr. Berry’s involvement and participation in the


                                                    23
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 24 of 27



 1   EEOC’s investigation constitutes further protected action that alters Caesars’ arbitrary

 2   timeline of the “delay” prior to the termination).

 3          Additionally, Caesars’ reliance on Villiarimo v. Aloha Island Air, Inc., 281 F.3d

 4   1054, 1065 (9th Cir. 2002) is misplaced, as that case involved a plaintiff relying upon an

 5   inference of timing alone in an effort to create causation, and the Ninth Circuit held that

 6   the 18-month lapse between the protected activity and the adverse action was simply too

 7   long, by itself, to give rise to an inference of causation. A prima facie case of retaliation

 8   may be based on direct or circumstantial evidence, and close timing between the protected

 9   action and the adverse employment action is just one example of circumstantial evidence

10   that can be sufficient to create a prima facie case, but it is by no means necessary. Little

11   v. Windermere Relocation, Inc., 301 F.3d 958, 969 (9th Cir. 2002). The protection

12   afforded under the anti-retaliation law is much broader than Caesars concedes. Burlington

13   N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67, 126 S. Ct. 2405, 2414, 165 L. Ed. 2d

14   345 (2006). (“Interpreting the antiretaliation provision to provide broad protection from

15   retaliation helps ensure the cooperation upon which accomplishment of the Act's primary

16   objective depends. . . . [A] plaintiff must show that a reasonable employee would have

17   found the challenged action materially adverse, which in this context means it well might

18   have ‘dissuaded a reasonable worker from making or supporting a charge of

19   discrimination.’”).

20          Here, Caesars insists that HR rep Aisha Collins “made the decision to terminate

21   Berry when meeting with him to determine whether he had a valid excuse for his no-call-

22   no-show, but this is a disputed issue of fact, as the decision was obviously already made

23   by that point. Mr. Berry was handed prepared termination paperwork without being given

24   a prior due process meeting to challenge the secret August 20, 2008 infraction, nor to

25   provide his reasons for the no-call-no-show on Saturday, September 13, 2008.

26          Further, just because Caesars’ decision to terminate other employees for excessive
27   absence does not preclude Mr. Berry from stating a prima facie case of retaliation. As set

28   forth in Mr. Berry’s affidavit, he was taking a lot of FMLA-protected leave, for which he


                                                   24
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 25 of 27



 1   was initially disciplined, and which then had to be reversed. Further, it was highly unusual

 2   for Mr. Berry to even to be docked a half a point for being 12 minutes late from a break,

 3   and it is unclear how many of the “106 other Caesars employees” who were terminated

 4   went through the same process of a mysterious half-point deficiency that was not included

 5   on any lists of violations. Ex. 48 at ¶ 23; Ex. 52 at ¶ 16. Accordingly, material issues of

 6   fact exist regarding Mr. Berry’s retaliation claim.

 7          C. SUMMARY JUDGMENT SHOULD NOT BE GRANTED TO CAESARS AS TO
 8              CYNTHIA FALLS OR SHANE KAUFMANN
 9                  1. Discrimination Claims

10          The evidence indicates (and the EEOC agrees) that Plaintiffs Falls and Kaufmann

11   were subjected to discriminatory treatment at Caesars, and were treated differently on

12   numerous occasions because they are not Asian. Plaintiffs Kaufmann and Falls kept

13   detailed notes over the years of numerous, severe and pervasive instances wherein they

14   were excluded from certain areas based on their national origin, sex, race, or age. See

15   Exs. 22, 23, 24, 30, 34. They also testified to their own memory of discriminatory

16   conduct. This ongoing discrimination is the definition of a hostile work environment, and

17   Caesars’ attempt to frame this as merely being assigned from one location in the casino to

18   another is indicative of its cavalier attitude toward civil rights law. There is no case law

19   which states that hostile work environments only exist where there are “physical threats

20   or intimidation.” In this context, being excluded from certain areas in PC is degrading

21   and embarrassing, as numerous witnesses have testified. Exs. 45-50.

22                  2. Retaliation Claims

23          Caesars incorrectly states that “lateral transfers” and re-assignments are not

24   adverse actions. The Ninth Circuit has held otherwise. See Ray v. Henderson, 217 F.3d

25   1234, 1243 (9th Cir. 2000) (Adopting the EEOC test for retaliation, which covers

26   “lateral transfers, unfavorable job references, and changes in work schedules. These
27   actions are all reasonably likely to deter employees from engaging in protected activity.”).

28   Further, the Plaintiffs have provided testimony explaining why assigning them outside of


                                                   25
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 26 of 27



 1   Palace Court (while they are in their tuxedos) and making them work the main casino is

 2   humiliating. See, e.g. Ex. 35 EEOC K 253-255 ; Ex. 30 at 152:17-153:11; Exs. 45-50.

 3          Additionally, Caesars insists that “documented coaching” and other write-ups and

 4   written warnings cannot be considered adverse actions because they have no effect on

 5   “pay, benefits, or ther terms and conditions of employment.” ECF No. 99 at p. 29. To

 6   the contrary, courts have found that write-ups and reprimands may in fact be adverse

 7   actions.

 8          In its reply, defendant contends that, as a matter of law, Johnson's write-ups
            and reprimands were not “adverse employment actions.” Ultimately,
 9          however, the Court cannot make any such conclusion as a matter of law.
            “[N]umerous cases recognize that adverse employment action includes
10
            treatment similar to that here at issue.” Yanowitz, 36 Cal. 4th at
11          1060 (citing Wideman v. Wal-Mart Stores, Inc., 141 F.3d 1453, 1456 (11th
            Cir. 1998) (finding that written reprimands, an employer's solicitation of
12          negative comments by coworkers, and a one-day suspension constituted
            adverse employment actions); Gunnell v. Utah Valley State College, 152
13          F.3d 1253, 1264 (10th Cir. 1998) (holding that coworker hostility
            or retaliatory harassment, if sufficiently severe, can constitute adverse
14
            employment action for purposes of a title VII retaliation claim)).
15

16   Horn v. Coldwater Creek US Inc, No. 213CV00413CASEX, 2016 WL 3921130, at *11

17   (C.D. Cal. July 18, 2016).

18          Additionally, Kaufmann and Falls were heavily involved in the EEOC’s

19   investigative process, which places Caesars’ self-serving calculations of the dates between

20   protected activity and retaliatory conduct at issue.

21   VI.    CONCLUSION

22          For the reasons stated herein, Defendant Caesars Palace’s motion for summary

23   judgment should be denied in its entirety.

24          Respectfully submitted this 14th day of February, 2019,

25                                                  /s/ Kathleen J. England             ____ ____
     JASON R. MAIER, NV Bar No. 8557                Kathleen J. England, NV Bar No. 206
26   DANIELLE J. BARRAZA, NV Bar No. 13822          GILBERT & ENGLAND LAW FIRM
     MAIER GUTIERREZ & ASSOCIATES                   610 South Ninth Street
27   8816 Spanish Ridge Avenue                      Las Vegas, NV 89101
     Las Vegas, NV 89148                            Attorneys for Plaintiffs William J. Berry, Jr.,
28                                                  Cynthia Falls, and Shane Kaufmann


                                                   26
     Case 2:17-cv-00019-GMN-PAL Document 102 Filed 02/14/19 Page 27 of 27



 1                              CERTIFICATE OF SERVICE
 2           I hereby certify that on the 14th day of February, 2019, “PLAINTIFFS’
 3   OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT” will
 4   be made through the CM/ECF electronic filing and service system, to all on the service

 5   list, including:

 6                                   Esther G. Lander
                                    William J. Edelman
 7                         AKIN GUMP STRAUSS HAUER & FELD LLP
                               1333 New Hampshire Ave. NW
 8
                                Washington, DC 20036-1564
 9
                                      Patrick H. Hicks
10                                LITTLER MENDELSON P.C.
                             3960 Howard Hughes Pkwy, Ste. 300
11                                  Las Vegas, NV 89169
12

13
                                         By: __/s/ Danielle Barraza_________________
14
                                         An Employee of MAIER GUTIERREZ & ASSOCIATES
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                27
